     Case 2:17-cv-00174-KJM-DMC Document 48 Filed 10/30/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ERROL LOVELL UNDERWOOD,                            No. 2:17-CV-0174-KJM-DMC-P
12                        Plaintiff,
13              v.                                       ORDER
14    RICHARD TAN, et al.,
15                        Defendants.
16

17                   Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court is Plaintiff’s motion, ECF No. 46, for substitution of

19   parties.

20                   On October 30, 2019, Defendants submitted an amended notice of suggestion of

21   death of Defendant Egipto, notifying Plaintiff of Defendant Egipto’s death. See ECF No. 30.

22   Under Federal Rule of Civil Procedure 25(a)(1), a civil suit against a deceased party must be

23   dismissed unless a party moves for substitution within 90 days of a service noting death. See Fed.

24   R. Civ. P. 25. After the deceased party is dismissed, the action proceeds with the remaining

25   parties. See Fed. R. Civ. P. 25(a)(2). Plaintiff now moves to substitute the State of California in

26   place of deceased Defendant Egipto. See ECF No. 46.

27   ///

28   ///
                                                         1
     Case 2:17-cv-00174-KJM-DMC Document 48 Filed 10/30/20 Page 2 of 2


 1                  Plaintiff’s motion will be denied for two reasons. First, the motion is untimely in

 2   that it was filed more than 90 days after Defendants provided Plaintiff with the notice of

 3   suggestion of death of Defendant Egipto. The notice was served in October 2019 and Plaintiff’s

 4   motion was not filed until a year later in October 2020. Second, the defendant Plaintiff seeks to

 5   substitute in place of the deceased defendant is immune under the Eleventh Amendment. Here,

 6   Plaintiff seeks to substitute the State of California in place of deceased Defendant Egipto. The

 7   Eleventh Amendment prohibits federal courts from hearing suits brought against a state both by

 8   its own citizens, as well as by citizens of other states. See Brooks v. Sulphur Springs Valley Elec.

 9   Coop., 951 F.2d 1050, 1053 (9th Cir. 1991). This prohibition extends to suits against states

10   themselves, and to suits against state agencies. See Lucas v. Dep’t of Corr., 66 F.3d 245, 248 (9th

11   Cir. 1995) (per curiam); Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989).

12                  Accordingly, IT IS HEREBY ORDERED that Plaintiff’s motion to substitute

13   parties, ECF No. 46, is denied.

14

15

16   Dated: October 30, 2020
                                                           ____________________________________
17                                                         DENNIS M. COTA
18                                                         UNITED STATES MAGISTRATE JUDGE

19

20
21

22

23

24

25

26
27

28
                                                       2
